ALLOWABILITY NOTICE
Applicants’ filed an appeal brief on 6 July 2021.
Claims 1-6 and 8-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik (59,347) on 21 December 2021.
	The application has been amended as follows:

	Claims 1, 19, and 20 are amended by the examiner.

1.	(Currently Amended) A method, comprising:
receiving, in response to each access of a webpage by a plurality of client systems, a Uniform Resource Locator (URL) of the accessed webpage, a network address of [[the]] a client system of the plurality of client systems, and a time that the client system accessed the webpage to generate a record of access to the webpage;
identifying a network access provider for each record of access to the webpage based at least on the network address of the client system;
aggregating a plurality of records generated for accesses to webpages for a single network access provider;
determining a first number of the aggregated records that include a time of access during a first time period associated with a first class;
, the second time period being different from the first time period;
comparing the first number to the second number;
assigning, based on the comparison of the first number to the second number, the single network access provider to the first class or the second class; 
assigning each client device accessing the network using the single network access provider with the same class as the single network access provider; and
generating a report for at least a portion of accesses to the webpages based on the class of the client devices.
19.	(Currently Amended) A system comprising:
one or more processors;
one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to:
receive, in response to each access of a webpage by a plurality of client systems, a Uniform Resource Locator (URL) of the accessed webpage, a network address of [[the]] a client system of the plurality of client systems, and a time that the client system accessed the webpage to generate a record of access to the webpage;
identify a network access provider for each record of access to the webpage based at least on the network address of the client system;
aggregate a plurality of records generated for accesses to webpages for a single network access provider;
determine a first number of the aggregated records that include a time of access during a first time period associated with a first class;
determine a second number of the aggregated records that include a time of access during a second time period associated with a second class, the second time period being different from the first time period;
compare the first number to the second number;
assign, based on the comparison of the first number to the second number, the single network access provider to the first class or the second class; 

generate a report for at least a portion of accesses to the webpages based on the class of the client devices.
20.	(Currently Amended) A storage devices storing instructions that, when executed by one or more processors, cause the one or more processors to:
receive, in response to each access of a webpage by a plurality of client systems, a Uniform Resource Locator (URL) of the accessed webpage, a network address of [[the]] a client system of the plurality of client systems, and a time that the client system accessed the webpage to generate a record of access to the webpage;
identify a network access provider for each record of access to the webpage based at least on the network address of the client system;
aggregate a plurality of records generated for accesses to webpages for a single network access provider;
determine a first number of the aggregated records that include a time of access during a first time period associated with a first class;
determine a second number of the aggregated records that include a time of access during a second time period associated with a second class, the second time period being different from the first time period;
compare the first number to the second number;
assign, based on the comparison of the first number to the second number, the single network access provider to the first class or the second class; 
assign each client device accessing the network using the single network access provider with the same class as the single network access provider; and
generate a report for at least a portion of accesses to the webpages based on the class of the client devices.

Allowable Subject Matter
Claims 1-6 and 8-21 allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the amended claim recites, 
“receiving, in response to each access of a webpage by a plurality of client systems, a Uniform Resource Locator (URL) of the accessed webpage, a network address of a client system of the plurality of client systems, and a time that the client system accessed the webpage to generate a record of access to the webpage …
determining a second number of the aggregated records that include a time of access during a second time period associated with a second class, the second time period being different from the first time period …
assigning, based on the comparison of the first number to the second number, the single network access provider to the first class or the second class; 
assigning each client device accessing the network using the single network access provider with the same class as the single network access provider.”

The amended limitations in view of the other limitations of the claim as a whole are not taught or made obvious by the prior art of record.  Claims 19 and 20 recite similar subject matter and are allowable for the similar reasons.  Claims 2-6, 8-18, and 21 are dependent on claims with the above allowable subject matter and therefore are allowable for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sherman Lin
12/27/2021

/S. L./
Examiner, Art Unit 2447          

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447